DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
I. Election/Restrictions
1. 	Applicant’s election without traverse of Group-I, Species of 2A including claims 1-5 and 17-21 in the reply filed on 01/26/2022 is acknowledged.

Reasons for Allowability / Allowable Subject Matter
2. 	Claims 1-5 and 17-21 are allowed. The following is an examiner's statement of reasons for allowance:

3.	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
d) if the conductivity test indicates presence of a crack in the given integrated circuit die, raising the tip of the first manipulator arm without picking up the given integrated circuit die, moving the first manipulator arm to a next given integrated circuit die, and repeating steps a), b ), c) and d) on the next given integrated circuit die..

4.	Claims 2-5 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 17,
flipping the given integrated circuit die using the first manipulator arm such that a surface of the given integrated circuit die facing the wafer now faces a different direction, and transferring the given integrated circuit die to a tip of a second manipulator arm, after picking up the given integrated circuit die.

6.	Claims 18 and 19 are allowed due to the fact that they further limit and depend on claim 17.

7. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
c) if the conductivity test indicates presence of a crack in the given integrated circuit
die, raising the tip of the first manipulator arm without picking up the given integrated circuit die, moving the first manipulator arm to a next given integrated circuit die, and repeating steps a), b ), and c) on the next given integrated circuit die. 

8.	Claim 20 is allowed due to the fact it further limits and depends on claim 20.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	KUMAR (Pub. No.: US 2018/0374736) teaches “the use of an electrostatic carrier for securing, transporting and assembling dies on a substrate … a die-assembling system includes the electrostatic carrier configured to electrostatically secure a plurality of dies, a carrier-holding platform configured to hold the electrostatic carrier, a die input platform and a loading robot having a range of motion configured to pick the plurality of dies from the die input platform and place them on the electrostatic carrier” (Abstract).
b)	ROBERTS (Pub. No.: US 2017/0131346) teaches “A parallel concurrent test (PCT) system is provided for performing the parallel concurrent testing of semiconductor devices. The PCT system includes a pick and place (PnP) handler for engaging and transporting the semiconductor devices along a testing plane, the PnP handler including at least one manipulator” (Abstract).
CHEN (Pub. No.: US 2013/0293252) teaches “A testing system for testing semiconductor package stacking chips is disclosed. The system includes a testing socket, a testing arm, and a testing mechanism. The testing mechanism includes a probe testing device. The probe testing device has a testing chip inside and a plurality of testing probes electrically connected to the testing chip. The plurality of testing probes extends toward the testing socket for contacting a chip-under-test loaded on the testing socket” (Abstract).
d)	Yamada (Pub. No.: US 2013/0234745) teaches “A wafer inspection interface 18 includes a probe card 20 having multiple probes 25 at a surface of the probe card 20 facing a wafer W, the probes 25 being arranged to correspond to electrodes of multiple semiconductor devices formed on the wafer W; a pogo frame 40 that is in contact with a surface of the probe card 20 opposite to the surface of the probe card 20 facing the wafer Wand supports the probe card 20” (Abstract).
e)	McGinnis (Pub. No.: US 2006/0097742) teaches “An apparatus for facilitating single die backside probing of semiconductor devices includes a chip holder configured for receiving a single integrated circuit die attached thereto, the chip holder maintained in flexible engagement in an X-Y orientation with respect to a lift plate. A lift ring is coupled to the lift plate, the lift ring configured to facilitate adjustment of the lift plate and the chip holder in a Z-direction” (Abstract).
f)	Miller (Pub. No.: US 2003/0237061) teaches “A semiconductor wafer is cut to singulate integrated circuit dice formed on the wafer. A die pick machine then positions and orients the singulated dice on a carrier base such that signal, power and ground pads formed on the surface of each die reside at predetermined positions relative to landmarks on the carrier base the die pick machine optically identifies. With the dice temporarily held in place on the carrier base, they are subjected to a series of testing and other processing steps. Since each die's signal pads reside in predetermined locations, they can be accessed by appropriately arranged probes providing test equipment with signal access to the pads during tests. After each test, a die pick machine may replace any die that fails the test with another die, thereby improving efficiency of subsequent testing and other processing resources” (Abstract).
g)	 Yun (Patent No.: US 10,444,270) teaches “A semiconductor integrated circuit test system can include a first semiconductor integrated circuit tester configured to   conduct a first test of a first characteristic of one of a plurality of semiconductor integrated circuits, wherein the first test is completed by the first semiconductor integrated circuit tester within a first test time. A second semiconductor integrated circuit tester, can be coupled to the first semiconductor integrated circuit tester” (Abstract).

10.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the method steps to achieve the features of the allowable subject matter.







	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867